Citation Nr: 1807691	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Jonathan Hollis, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1991 to December 2001.

The matter was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a hearing before a Veterans Law Judge in September 2015.  In November 2015, the Veteran was informed that the Veterans Law Judge who conducted that hearing was no longer with the Board.  The Veteran was informed that he could request a hearing with a Veterans Law Judge who would decide the claims.  In December 2015, the Veteran declined having an additional hearing.

A March 2016 Board decision denied service connection for PTSD and remanded a claim for increased rating for bilateral pes planus.  The matter is now before the Board after the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand in May 2017 and vacated the Board's March 2016 decision that denied service connection for PTSD.

The claim for an increased rating for bilateral pes planus is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The weight of the competent evidence of record shows that the Veteran has been diagnosed with PTSD under the relevant criteria due to active service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has PTSD as a result of in-service stressors.  

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).  

The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association.  38 C.F.R. §§ 3.304(f), 4.125(a) (2017).  Here, the Board finds, in resolving all reasonable doubt in favor of the Veteran, that all three elements have been fulfilled by the evidence of record.  38 U.S.C. § 5107(b) (2012). 

The Veteran asserts a number of in-service stressors.  According to an April 2014 statement in support of his claim, the Veteran asserted that between April 2000 and December 2001 he was the non-commissioned officer in charge when a new trainee under his command was pinned between two heavy trucks during an accident on base.  The Veteran's recollection of that incident was verified by a military accident report showing that the accident occurred in June 2001.  The military accident report constitutes independent corroborating evidence and, thus, establishes that the claimed in-service stressor actually occurred.

An October 2012 VA examination found that the Veteran's self-report should not be taken at face value as there was little doubt he over-endorsed symptoms based on a failed test of malingering.  The examiner conceded that the claim that he had seen a comrade crushed between two vehicles was a stressor that might meet the criteria for traumatic exposure.  However, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.

An April 2014 VA mental health examination diagnosed PTSD.  That evidence also established a link between the PTSD diagnosis and some of the claimed in-service stressors associated with the Veteran's service.  Specifically, in April 2014, the examiner confirmed that the Veteran's claimed stressors were adequate to support a diagnosis of PTSD and that the Veteran's symptoms were related to the claimed stressors.

At the April 2014 mental health evaluation, the Veteran discussed other in-service stressors.  The Veteran stated that he was stationed in Korea for a year where he was assigned to mortuary affairs, which he found stressful.  As part of his duties, he was trained in how to respond to mass casualties.  He asserted that he had uncomfortable thoughts and ruminated about how he would deal with the deaths of his comrades if such an event were to occur.  He also described a three week operation where several soldiers were killed in training accidents.  He discussed another event which occurred while he was stationed in Germany where several soldiers were involved in an automobile accident and he had to escort the soldiers' families during their visits to the hospital.  In addition, the Veteran alluded to being subjected to unwanted sexual advances and unwanted or uncomfortable sexual experiences while in service.

At the April 2014 mental health examination and during the September 2014 Board hearing, the Veteran also indicated that he endured a great deal of stress because while in service he was charged with, but not convicted of, the sexual abuse of two girlfriends.  An October 2012 lay statement attests to the withholding of funds from the Veteran's April 2000 leave and earning statement as punishment for the charges.

The examiner's findings at the Veteran's April 2014 mental health evaluation constitute medical evidence of a causal link between the Veteran's currently diagnosed PTSD and an in-service stressor.  38 C.F.R. § 3.304(f) (2017).  The Board finds that the opinions provided by the April 2014 mental health evaluation and the October 2012 VA examination are of relative equal probative value.

The examiner determined that the Veteran's psychological condition met all of the PTSD criteria.  The Veteran reported in-service traumas, had trauma related intrusive thoughts, engaged in persistent avoidance of trauma-related stimuli, had negative alterations of trauma-related cognitions/mood, and had marked alteration in arousal and reactivity associated with trauma.  The duration of the disturbances was more than one month.  The examiner found that the disturbances caused clinically significant distress or impairment in social, occupational, and other areas of functioning, including employment and social spheres.  The disturbances were not attributable to physiological effects of a substance or other medical condition.

Although the claimed stressors in this case do not involve allegations of exposure to combat, a claimed stressor need not be corroborated in every detail, but only to be corroborated.  Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  A claimed stressor has been corroborate which and examiner found to be adequate basis to support a diagnosis of PTSD.

Resolving all reasonable doubt in the Veteran's favor, the Board determines that the record evidence is at least in relative equipoise as to whether some of the claimed stressors occurred and whether the Veteran's PTSD was caused by such claimed stressors.  Accordingly, service connection for PTSD is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The claim for increased rating for bilateral pes planus was remanded by the Board in March 2016.  The Agency of Original Jurisdiction obtained the requested records, conducted the requested examination, and readjudicated the claim in a May 2016 supplemental statement of the case.  However, subsequent to that supplemental statement of the case, additional medical evidence has been received, which shows further complaints of and treatment for foot pain.  Therefore, that evidence must be considered the Agency of Original Jurisdiction and a supplemental statement of the case issued.  38 C.F.R. §§ 19.31, 20.1304 (2017).

Accordingly, this case is REMANDED for the following:

Readjudicate the claim for increased rating for bilateral pes planus, considering all evidence received since the May 2016 supplemental statement of the case.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


